Citation Nr: 0805912	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that during the veteran's December 2007 Board 
Video hearing, the veteran noted that he had received 
treatment for bilateral hearing loss and tinnitus, from 
private providers and VA, since his separation from active 
duty.  According to the veteran, he first received treatment 
for hearing loss and tinnitus in the mid-1990's.  It was not 
clear from the veteran's testimony whether the treatment was 
provided by VA or a private physician, and the veteran did 
not provide the name or location of the provider.  He went on 
to testify that he received treatment, and hearing aids, from 
the VA Medical Center in St. Louis, Missouri, between 2004 
and 2005, and that the examiner at that time had related his 
hearing loss to his in-service noise exposure.  Finally, the 
veteran stated that he underwent an employment physical 
through United States Postal Service (USPS) in 1977, which he 
believed was positive for findings of hearing loss.

Because the veteran's claims file does not contain any of 
these records, there may be outstanding medical records, 
applicable to the veteran's claim, that have not been 
obtained by the RO.  When reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).   Indeed, with 
regard to his VA records from 2004 and 2005, the Board notes 
that VA records are constructively part of the record which 
must be considered.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); 38 C.F.R. § 3.159(c)(2) (2007) (the duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records).  The veteran's treatment records from the 
St. Louis VA Medical Center should be obtained, as well as 
any additional medical records not currently in the veteran's 
claims file and those from the USPS, in compliance with VA's 
duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the name(s) of all VA and non-VA 
physicians and healthcare providers that 
have treated him for hearing loss or 
tinnitus since service discharge.  He 
should be provided Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs Forms 
(Form 21-4142) for those for whom he has 
not already provided to VA.  In 
particular, request that the veteran 
authorize release of his employment 
medical records with the US Postal 
Service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran should also be 
informed of the negative results, and 
should be given opportunity to submit the 
requested records.

2.  Obtain copies of the veteran's 
inpatient and outpatient treatment 
records from the St. Louis VAMC since 
2004.  Any negative reply should be 
recorded in the claims file.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record on the merits.  If any 
issue remains denied, the veteran should 
be provided with a supplemental statement 
of the case as to the issues on appeal, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

